In an action inter alia to recover damages for breach of contract, defendant third-party plaintiff appeals from an order of the Supreme Court, Nassau County, dated May 20, 1975, which granted plaintiff’s motion to set aside a certain stipulation of settlement and restore the action to the Trial Calendar. Order affirmed, without costs or disbursements. In our view, under the circumstances herein, Special Term acted within its discretion in setting aside the stipulation of settlement. Since that stipulation provided, inter alia, for the withdrawal of an appeal pending in this court from an intermediate order entered during the course of this action, that appeal, which is from an order of the Supreme Court, Nassau County, dated September 5, 1974, is hereby restored to the April 1976 Term Calendar of this court. Hopkins, Acting P. J., Latham, Christ, Titone and Hawkins, JJ., concur.